DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a DIV of 16/455,840 06/28/2019 PAT 10930551. 
                                                   Election/Restrictions 
3.    Applicant’s election without traverse of Species I (claims 1-8 and 17-20) filed on 10/27/2022 wherein claims 9 and 11 have been amended and withdrawn Species II (claims 9-16) has been acknowledged and considered. Applicants have the right to file a divisional application covering the subject matter of the non-elected claims (claims 9-16).
     Claims 1-20 are currently pending in the application.
                                                Oath/Declaration
4.   The oath/declaration filed on 02/22/2021 is acceptable.
                                   Information Disclosure Statement
5.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 02/22/2021.
                                                  Specification
6.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
       i) A title such as – SEMICONDUCTOR STRUCTURE INCLUDING LOW-RESISTANCE INTERCONNECT AND INTEGRATED CIRCUIT DEVICE HAVEIBG THE SAME – or is suggested by the applicant.
      ii) On the specification filed on 02/22/2021, paragraph [0001], line 2, insert -- PAT 10,930,551 -- after “…June 28,2019”.
      The specification needs to be updated.
                                 Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.    Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bonilla et al., hereafter “Bonilla” (U.S. Publication No. 2012/0068344 A1) in view of Nogami et al., hereafter “Nogami” (U.S. Publication No. 2011/0193230 A1).
      Regarding claim 17, Bonilla discloses an integrated circuit device comprising: 
            a first metal feature (42, para [0024]) in a dielectric layer (40, para [0022]) and a capping layer (50, para [0026]) over the first metal feature (42); and 
            a second metal feature (82, para [0044]) coupled to the capping layer (50) at an interface (directly contact between the capping layer and the second metal feature), 
            wherein the capping layer (50 made of ruthenium, para [0030]) is free of metal nitride (e.g. Fig. 7).
      Bonilla discloses the features of the claimed invention as discussed above, but does not disclose the interface (directly contact between the capping layer and the second metal feature) is free of metal nitride.
     Nogami, however, discloses the metal lines (220) consist essentially of copper (e.g. Fig. 4 and para [0027]).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Monilla to provide the metal lines consist essentially of copper as taught by Nogami for a purpose of providing good diffusion properties for the metal lines.
      Accordingly, the interface (directly contact between the capping layer (50 made of ruthenium, para [0030]) and the second metal feature (220 made of copper in Nogami) is free of metal nitride because the metal nitride is not a part of the compound of the capping layer and the interface between the capping layer and the second metal feature.
8.    Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bonilla and Nogami in view of PARK (U.S. Publication No. 2015/0132944 A1) and further in view of You et al., hereafter “You” (U.S. Publication No. 2018/0033691 A1).
      Regarding claim 19, Bonilla and Nogami disclose the features of the claimed invention as discussed above, but does not disclose the metal nitride (interface) includes titanium nitride or tantalum nitride.
     PARK, however, discloses the second metal lines (16) may include a metal or a metal nitride (e.g. Fig. 1 and para [0057]) and You discloses a capping layer (not shown) formed of metal, metal oxide, metal nitride and/or metal oxynitride may be further formed on the first and second metal lines MLa and MLb (Fig. 6I and para [0058]).
     It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the material metal lines and capping layer teaching of PARK and You with Bonilla and Nogami because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to providing better adhesion. MPEP 2144.06.
9.    Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bonilla and Nogami in view of Yang et al., hereafter “Yang” (U.S. Publication No. 2013/0277853 A1).
      Regarding claim 20, Bonilla and Nogami disclose the features of the claimed invention as discussed above including the metal lines (220) consist essentially of copper (e.g. Fig. 4 and para [0027]), but does not disclose the capping layer consists essentially of a second metal different from the first metal, wherein the first metal and the second metal are selected from the group consisting of copper, cobalt, ruthenium, molybdenum, chromium, tungsten, manganese, rhodium, iridium, nickel, palladium, platinum, silver, gold, and aluminum
    Yang, however, discloses the second metal lines (refers as a capping layer (124)) comprises a material selected from the group consisting essentially of Co, Rh, Ir, Fe, Ni, and combinations thereof (Fig. 1D and para [0056]) different from the first metal (220, copper). 
     It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to use the material metal lines and capping layer teaching of Yang with Bonilla and Nogami because such material substitution or replacement would have been considered a mere substitution of art-recognized equivalent values, i.e. to provide good diffusion properties. MPEP 2144.06.
      Bonilla, Nagomi and Yang disclose the features of the claimed invention as discussed above, but does not disclose wherein the first metal and the second metal are selected from the group consisting of copper, cobalt, ruthenium, molybdenum, chromium, tungsten, manganese, rhodium, iridium, nickel, palladium, platinum, silver, gold, and aluminum
      It would have been obvious to one having ordinary skill in the art before the effective filing date was made to form wherein the first metal and the second metal are selected from the group consisting of copper, cobalt, ruthenium, molybdenum, chromium, tungsten, manganese, rhodium, iridium, nickel, palladium, platinum, silver, gold, and aluminum as cited in the claims above to provide good diffusion properties, since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

                                              Allowable Subject Matter
10.    The following is a statement of reason for the indication of allowable subject matter:
         Claims 1-8 would be allowed.
         Claims 1-8 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed invention having a semiconductor structure, comprising a second conductive feature extending alongside the dielectric filling layer and in direct contact with the conductive capping layer; and an encapsulating layer extending continuously along a bottom surface and sidewalls of the dielectric filling layer, wherein the dielectric filling layer is spaced apart from the first dielectric layer by the encapsulating layer, as cited in the independent claim 1.
       Claims 2-8 are directly or indirectly depend on the independent claim 1.
        Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein sidewalls of the second metal feature are lined by an encapsulating layer, wherein the encapsulating layer comprises silicon oxide, silicon oxycarbide, silicon oxynitride, silicon carbonitride, or silicon oxy-carbonitride as cited in claim 18.
                                                Cited Prior Arts
11.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. van Schravendijk et al. (U.S. Patent No. 6,030,777 B1).
                                                 Conclusion
12.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892